*906ORDER
Robert Minard filed a complaint in state court against Staff Sergeant Ryan Warner, a United States Army recruiter, seeking enlistment in the United States Army and back pay of $1,100 per month. Sgt. Warner removed the ease to federal court, 28 U.S.C. §§ 144103), 1442a, and moved for dismissal for lack of subject-matter jurisdiction and failure to state a claim. See Fed.R.Civ.P. 12(b)(1), (6). The district court dismissed the case on both grounds.
We do not reach the merits of this appeal because neither Minard’s initial brief nor his reply brief complies with Federal Rule of Appellate Procedure 28(a)(9), which requires appellants to provide contentions and reasons for challenging the district court’s decision along with relevant legal and record citations. Minard’s briefs fail to satisfy any of these requirements. He does not even recount the underlying facts of his case but instead offers incoherent propositions about our national defense. Although we construe pro se filings such as Minard’s liberally, pro se litigants must still comply with Rule 28(a)(9) or their appeals will be dismissed. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001). Accordingly, this appeal is DISMISSED.